Citation Nr: 1214042	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder and depression.

3.  Entitlement to service connection for a right knee disorder, diagnosed as chondromalacia and degenerative joint disease.  

4.  Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  

This matter is on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.

In a March 2010 decision, the Board denied the issues on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  In September 2011, the Court vacated the Board's decision and remanded the case for additional development.  

The issue of service connection for an acquired psychiatric disorder as characterized on the title page of this decision has been framed to include the larger issues of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder.  When last denied by the Board in May 2005, the claim was characterized as entitlement to service connection for a bipolar disorder.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009). Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal. 

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit  found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

Here, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final Board decision of May 2005 - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed. 

The issues of entitlement to service connection for an acquired psychiatric disorder, as well as disorders to the right knee and cervical spine, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2005 decision, the Board denied service connection for bipolar disorder on the basis that it was not shown in service and was not related to service.  


2.  The evidence added to the record since the May 2005 Board decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claims of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 2005 Board decision that denied the Veteran's claim of entitlement to service connection an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2.  The evidence received subsequent to the May 2005 Board decision is new and material, and the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Veteran was sent a letter in December 2005 notifying him that his claim for an acquired psychiatric disorder had been previously denied, and that new and material evidence would be necessary to reopen that claim.  However, this notice did not fully comply with Kent, as the stated basis for the last final denial was incorrect.  

Nevertheless, for the reasons stated below, the Board has reopened this claim. 
Therefore, even though the December 2005 notice letter was insufficient, it is of no prejudice to the Veteran.  Moreover, in reopening the claim, the Board has granted the claim to the extent that it is being adjudicated at this point.  Therefore, any potential deficiency in VA's duty to notify or assist (in terms of reopening a previously denied claim) would be of no prejudice to the Veteran.  




New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which has been typically diagnosed as bipolar disorder.  The RO previously denied this claim in April 2003.  He appealed.  The claim for service connection for bipolar disorder was ultimately denied in a May 2005 Board decision.  The Board determined that the Veteran's diagnosed bipolar disorder was not shown in service or for many years thereafter, nor was it related to service.  He did not initiate an appeal to the United States Court of Appeals for Veterans Claims.  The May 2005 Board decision represents the last final denial of this claim. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100.

Since the last final denial of this claim, the Veteran has submitted new and material evidence regarding his acquired psychiatric disorder.  Notably, at his hearing before the Board in September 2009, the Veteran's mother testified that he did not have any psychiatric or behavioral problems prior to his entering service.  Hearing Transcript (T.) at page 11  However, after he returned from service, she described his as "not the same man" that she knew prior to his enlistment in the Marine Corps.  T. at page 21.  She said he has demonstrated ongoing problems since his return.

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements of the Veteran's mother concerning his mental state prior and following service and continuity of symptomatology are thereby found to be new and material.

Therefore, the Board has concluded that new and material evidence has been submitted, and the claim is reopened.  



ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder and depression, and the claim is reopened.


REMAND

Having decided that that the Veteran's acquired psychiatric disorder claim should be reopened, VA's duty to assist has been triggered and the claim must be developed as necessary. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  
In this case, as mentioned above, the evidence now includes testimony by the Veteran's mother that is psychiatric state had worsened during active duty.  He has also been diagnosed with depression in addition to his bipolar disorder.  Given this new evidence, the Board determines that a VA examination is now warranted in order to determine the nature and etiology of his psychiatric symptoms.  

Next, regarding his right knee claim, the Veteran underwent a VA examination specifically directed toward this disorder in July 2007.  The examiner noted complaints of a right knee injury in service, but concluded that this injury had resolved, based on a normal exam and X-ray.  After a physical examination of the Veteran, which included a September 2005 X-ray that did not reveal any evidence of effusion, fracture, arthritis or other bony abnormalities, the examiner diagnosed early chondromalacia of the right knee.

The examiner also opined that this chondromalacia was less likely as not caused by the in-service injury.  However, as a basis for this opinion, the examiner merely stated "[m]edical literature review; medical record review; clinical experience" along with a normal exam.  The Court has held that merely listing evidence before stating a conclusion is not an adequate statement of rationale.  See Dennis v. Nicholson, 21 Vet. App. (2007).  Such renders the opinion inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that this explanation is not sufficient for adjudication purposes.  A new VA examination is deemed warranted.

Next, with regard to the Veteran's cervical spine complaints, the service treatment records indicate that the Veteran sought treatment in December 1980 for a neck injury, where he stated that he was "clotheslined" by another player during a football game.  He was conservatively treated with heat and light duty for two days with no apparent follow-up treatment.  Of note, his separation physical examination in July 1983 did not note any neck symptoms, nor did the Veteran complain of such symptomatology. 

A cervical spine X-ray performed in December 1998 revealed mild degenerative disc disease in the mid-cervical spine and mild degenerative facet disease at multiple levels.  There was also possible stenosis at the C4-C5 disc.  Therefore, given the presence of an in-service injury and a current disorder, a VA examination and opinion is necessary in order to properly adjudicate this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Finally, the claims file reflects that the Veteran has receives VA medical treatment through the VA Medical Centers (VAMCs) in Jacksonville and Lake City, Florida. However, as the claims file only includes treatment records from that provider dated up to July 2007, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.






Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Centers in Jacksonville and Lake City, Florida, for the period since July 2007.

If the Veteran has received any private treatment related to his cervical spine or right knee disorder, or for his acquired psychiatric disorder, the records associated with such treatment should be acquired after obtaining the Veteran's authorization.  

The attempts to acquire these records should be specifically documented in the claims file.  If the Veteran fails to provide the proper authorization or the records are unavailable, this should also be specifically noted.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any acquired psychiatric disorder that may exist such as depression or bipolar disorder.  

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any acquired psychiatric disorder (1) had its onset in service, (2) was aggravated by such service, or (3) is otherwise etiologically related to the Veteran's active service.

Any opinions provided by the examiner should be accompanied by a thorough reasons and bases.  It should also indicate consideration of the statements of the Veteran and his mother regarding continuity since active duty such as, for example, their testimony at the RO hearing in September 2009.

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided. Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  Schedule the Veteran for a VA physical examination in order to determine the nature, extent, onset and etiology of any right knee and cervical spine disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

With regard to any cervical spine disorder and right knee disorder observed, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any disability to the Veteran's cervical spine or right knee is related to or had its onset in service.  The examiner should specifically address the Veteran's in-service injuries.   If arthritis is shown in either joint, the examiner should also state whether this arthritis was manifest within a year following the Veteran's discharge in August 1983.  

In providing these opinions, the examiner should address the numerous radiographic imaging reports and discuss the nature of any inconsistencies contained therein.  

The examiner must also consider the Veteran's lay statements regarding the incurrence of his right knee and cervical spine disorders, and the continuity of such symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature. 

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  Thereafter, readjudicate the issues on appeal with consideration of all evidence of record, and particularly the evidence obtained pursuant to this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


